 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    DANIEL JOHN WILCKEN,

 9                                   Petitioner,            Case No. C18-0279-RSL-MAT

10            v.
                                                            ORDER DIRECTING RESPONDENT
11    RONALD HAYNES,                                        TO SUPPLEMENT RECORD

12                                   Respondent.

13

14          This is a federal habeas action brought under 28 U.S.C. § 2254. On July 11, 2018, this

15   Court issued an Order directing respondent to file a reply brief addressing petitioner’s claim of

16   actual innocence which was set forth in petitioner’s response to respondent’s answer to petitioner’s

17   federal habeas petition. (See Dkt. 19.) Included in that Order was a directive that respondent

18   submit with his reply brief a copy of the transcript of petitioner’s trial to assist the Court in

19   evaluating petitioner’s claim of actual innocence, or explain why production of the transcript was

20   unnecessary. (See id. at 2, ¶ 2.)

21          Respondent filed his reply brief on August 8, 2018, but failed to submit with his brief a

22   copy of the transcript or to explain why production of the transcript was unnecessary. (See Dkt.

23   20.) It appears from a review of respondent’s reply brief that a copy of the transcript will, in fact,

     ORDER DIRECTING RESPONDENT
     TO SUPPLEMENT RECORD - 1
 1   be necessary in order for the Court to properly evaluate petitioner’s claim of actual innocence.

 2   Accordingly, the Court hereby ORDERS as follows:

 3          (1)     Respondent shall submit a copy of the transcript of petitioner’s trial not later than

 4   November 2, 2018. Respondent’s answer to petitioner’s federal habeas petition (Dkt. 13) is RE-

 5   NOTED on the Court’s calendar for consideration on that date.

 6          (2)     Petitioner’s motion for an extension of time to file a reply to respondent’s brief

 7   regarding actual innocence (Dkt. 21) is STRICKEN. The Court did not invite petitioner to file a

 8   reply to respondent’s brief and, thus, there was no pending deadline to extend. The Court will

 9   nonetheless accept petitioner’s brief for filing, and will consider it when evaluating his claim of

10   actual innocence. However, no further briefing will be accepted.

11          (3)     The Clerk is directed to send copies of this Order to petitioner, to counsel for

12   respondent, and to the Honorable Robert S. Lasnik.

13          DATED this 17th day of October, 2018.

14

15                                                        A
                                                          Mary Alice Theiler
16                                                        United States Magistrate Judge

17

18

19

20

21

22

23

     ORDER DIRECTING RESPONDENT
     TO SUPPLEMENT RECORD - 2
